Citation Nr: 1735423	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO. 12-24 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to payment of survivors' pension benefits which were denied on the basis of excessive income. 


REMAND

 The appellant is the surviving spouse of a veteran. The Veteran had active duty service from August 1959 to August 1979. The Veteran died in July 1998.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the RO and Insurance Center in Philadelphia, Pennsylvania, which denied payment of survivors' pension benefits on the basis of excessive income.

The appellant submitted additional evidence after the most recent adjudication of her claim by the RO. This evidence consists of documentation of medical expenses and income and is directly pertinent to the claim on appeal. In light of the date of her substantive appeal, which is prior to the effective date of a recent amendment to governing law (38 U.S.C.A. § 7105), which permits initial consideration of such evidence by the Board, a letter was sent to the appellant on July 3, 2017, asking her to choose whether to have the Board consider this evidence in the first instance or whether to return the appeal to the RO for initial consideration. That letter notified her that she had 45 days to respond; and, if she did not respond by then, we would remand the appeal for RO review. 

The 45 days have elapsed without a response from the appellant. Accordingly, the appeal must be remanded for initial consideration of the new evidence by the RO. See 38 U.S.C.S. § 7105 in effect prior to February 2, 2013. 

Accordingly, the case is REMANDED for the following action:

Readjudicate the remanded claim considering the additional evidence submitted by the appellant. 

If the benefit sought on appeal is not granted, the appellant should be provided a Supplemental Statement of the Case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b) (2016).


